DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20030114017) in view of Thompson (US 20170162552).
Regarding claim 1, Lo discloses that a method comprising:
forming an array comprising a plurality of light emitting diodes (LEDs) on a first substrate 100 (Fig. 3);

bonding the plurality of sub-arrays to a plurality of driver circuits that are formed on a second substrate 122;
removing the first substrate from the plurality of sub-arrays 100.
Lo fails to teach bonding the plurality of sub-arrays to a plurality of driver circuits and forming an underfill within the plurality of gaps.
However, Thompson suggests that bonding the plurality of sub-arrays to a plurality of driver circuits (Fig. 12) and forming an underfill 178 & 30 within the plurality of gaps (Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Wong with bonding the plurality of sub-arrays to a plurality of driver circuits and forming an underfill within the plurality of gaps as taught by Thompson in order to enhance laser separation process and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 2, Wong & Thompson disclose that the underfill is formed before the plurality of sub-arrays are bonded to the plurality of driver circuits (Fig. 7, Thompson).
Reclaim 3, Wong & Thompson disclose that the underfill is formed after the plurality of sub- arrays are bonded to the plurality of driver circuits (Fig. 7, Thompson).
Reclaim 4, Wong & Thompson disclose that the plurality of gaps are formed by dry etching (Fig. 7, Thompson or Wong Fig. 3-4).

Reclaim 6, Wong & Thompson disclose that the plurality of gaps extend through a semiconductor material that forms the plurality of LEDs (Fig. 7, Thompson or Wong Fig. 3-4).
Reclaim 7, Wong & Thompson disclose that the plurality of gaps extend through a film that is arranged between the plurality of LEDs and the first substrate before the first substrate is removed (Fig. 7, Thompson or Wong Fig. 3-4).
Reclaim 8, Wong & Thompson disclose that the plurality of gaps extend through a portion of the first substrate before the first substrate is removed (Fig. 7, Thompson or Wong Fig. 3-4).
Reclaim 9, Wong & Thompson disclose that the plurality of LEDs comprise a first material having a first thermal expansion coefficient, the second substrate comprises a second material having a second thermal expansion coefficient, and the first thermal expansion coefficient is different from the second thermal expansion coefficient (Fig. 7, Thompson or Wong Fig. 3-4).
Reclaim 10, Wong & Thompson disclose that the first substrate has a third thermal expansion coefficient that is matched with the second thermal expansion coefficient (Fig. 7, Thompson or Wong Fig. 3-4).
Reclaim 11, Wong & Thompson disclose that applying a passivation layer adjacent to the plurality of gaps (Fig. 7, Thompson or Wong Fig. 3-4).

Regarding claim 13, Wong & Thompson disclose that a device comprising:
an array comprising a plurality of light emitting diodes (LEDs) that are bonded to a plurality of driver circuits that are formed on a substrate, wherein:
the array is separated into a plurality of sub-arrays by a plurality of gaps, and an underfill is formed within the plurality of gaps (Fig. 7, Thompson and Wong Fig. 3-4).
Reclaim 14, Wong & Thompson disclose that the plurality of gaps form a staggered pattern in the array (Fig. 7, Thompson and Wong Fig. 3-4).
Reclaim 15, Wong & Thompson disclose that the plurality of LEDs comprise a first material having a first thermal expansion coefficient, the substrate comprises a second material having a second thermal expansion coefficient, and the first thermal expansion coefficient is different from the second thermal expansion coefficient (Fig. 7, Thompson and Wong Fig. 3-4).
Reclaim 16, Wong & Thompson disclose that comprising a passivation layer adjacent to the plurality of gaps (Fig. 7, Thompson and Wong Fig. 3-4).
Reclaim 17, Wong & Thompson disclose that a plurality of interconnects that connect the plurality of LEDs to a plurality of drivers within the plurality of driver circuits (Fig. 7, Thompson and Wong Fig. 3-4).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899